Approval of the minutes of the previous sitting
(FR) Mr President, I shall not go back over a regrettable incident that took place yesterday in this House, an incident unworthy of this Parliament, in which Mr Van Rompuy was insulted. The President of the European Council is perfectly capable of defending himself, but I will not tolerate someone saying, in this House, that my country is a non-country. It is a founding country of the European Union and one that will very soon take up the Presidency. I do not understand how, in this House, one can stoop so low as to say such things, and I demand an apology, Mr President.
(Applause)
Mr President, on a point of order, I would like to speak under the same rule that the lady spoke under, in which she referred to my colleague Nigel Farage.
It is called politics. You have foisted the Lisbon Treaty on our countries without consulting the people, and when my colleague says something about it and people do not like it, they complain. It is called politics. That is what we had in our country before the European Union destroyed our democracy, so get used to listening to opposition in this place.
Mr Batten, the previous statement was a statement made in reply to something said yesterday in Parliament. That was the rule under which it was made. It was not a point of order. Therefore, your point of order was out of place.